     CASE 0:16-cv-01220-JRT-KMM Document 197 Filed 05/24/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Hudock et al. v. LG Electronics U.S.A., Inc.    Lead Case No. 16-cv-1220- RT-KMM
 et al.
                                                        ORDER GRANTING
 This Document Relates To:                           STIPULATION TO MODIFY
                                                    DEADLINE FOR DEFENDANTS’
 All Actions                                         RESPONSE TO PLAINTIFFS’
                                                       MOTION TO COMPEL

      IT IS HEREBY ORDERED that, for good cause shown and pursuant to the

Parties’ joint stipulation (ECF No. 195), the deadline for Defendants’ response to

Plaintiffs’ Motion to Compel Defendants to Produce Documents Improperly Withheld As

Privileged (ECF No. 186) shall be modified as stated below:

      1.       The deadline to file a response to Plaintiffs’ Motion to Compel Defendants

               to Produce Documents Improperly Withheld as Privileged shall be May 31,

               2019.

      2.       All other deadlines are unchanged.



IT IS SO ORDERED.

Date: May 24, 2019                                  s/Katherine Menendez
                                                    Katherine Menendez
                                                    United States Magistrate Judge
